                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 17-cv-1037-WJM-GPG

BRUCE PANCZNER,

       Plaintiff,

v.

LESLEY A. FRASER, M.D.,

       Defendant.


            ORDER ON PENDING MOTIONS AND RULE 72(a) OBJECTION


       Plaintiff Bruce Panczner sues Dr. Lesley A. Fraser (“Fraser”) for medical

malpractice. 1 (ECF No. 1.) Currently before the Court are four motions and an

objection to a magistrate judge’s nondispositive ruling:

       •       Fraser’s Motion to Strike Plaintiff’s Expert, Ken Zafren, M.D., Pursuant to

               Fed. R. Evid. 702 (“Motion to Strike Dr. Zafren”) (ECF No. 63);

       •       Panczner’s F.R.E. 702 Motion to Exclude Expert Testimony Relating to

               Frostbite Prevention Techniques, and Mr. Panczner’s Alleged Negligence

               in Contracting Frostbite (“Comparative Negligence Motion”) (ECF No. 64);

       •       Panczner’s F.R.E. 702 Motion to Exclude Expert Testimony Regarding a

               Local Standard of Care (“Local Standard of Care Motion”) (ECF No. 65);

       •       Panczner’s Motion for Summary Judgment as to Defendant’s Comparative

       1
           The Court means no disrespect in not referring to Fraser as “Dr. Fraser,” but there are
many non-party doctors discussed in this order. The Court finds it less confusing to reserve the
“Dr.” title for them, thus distinguishing them from Fraser (as a party).
              Negligence Defense (“Summary Judgment Motion”) (ECF No. 91); and

       •      Fraser’s Objection to Magistrate’s Order Denying Defendant’s Motion to

              Strike Dr. O’Brien (“Rule 72(a) Objection”) (ECF No. 99), which is directed

              at the September 14, 2018 order entered by U.S. Magistrate Judge

              Gordon P. Gallagher (ECF No. 95) denying Fraser’s Motion to Strike

              Plaintiff’s Untimely Disclosed Expert Witness, John O’Brien, M.D. (“Motion

              to Strike Dr. O’Brien”) (ECF No. 53).

       As it turns out, these motions and the objection are interrelated in many ways.

For the reasons explained below, the Court: denies the Motion to Strike Dr. Zafren;

grants the Local Standard of Care Motion, which in turn requires vacating Judge

Gallagher’s September 14, 2018 order, and therefore denies the Rule 72(a) Objection

as moot; grants the Summary Judgment Motion, and in turn denies the Comparative

Negligence Motion as moot, given that it differs from the Summary Judgment Motion

only in form, not in substance. Finally, in the interest of justice, the Court will reopen

expert discovery so that Fraser may remedy the flaws in his expert testimony that will

become apparent below.

                                 I. LEGAL STANDARDS

       Most of the pending motions are nominally brought under Federal Rule of

Evidence 702, governing admissibility of expert testimony. But none of these motions

raises a true Rule 702 issue. They raise, instead, matters particular to medical

malpractice under Colorado law. The Court will therefore reserve the controlling

standards for the sections in which they are applied.

       In a similar vein, the Summary Judgment Motion has little to do with Federal Rule




                                              2
of Civil Procedure 56. It instead presents a purely legal argument. Thus, the typical

Rule 56 standard is irrelevant.

       Finally, the Court would normally review Judge Gallagher’s order under a “clearly

erroneous or contrary to law” standard. Fed. R. Civ. P. 72(a). However, certain other

rulings in this order eliminate a crucial predicate of the Judge’s order, so no review is

needed. The Court will vacate this order as moot.

                                     II. BACKGROUND

       The basic facts are undisputed. On February 9, 2016, Panczner and two friends

rented snowmobiles from an outfitter near Aspen, intending to reach a backcountry hut.

But their snowmobiles repeatedly got stuck in deep snow. While digging them out,

Panczner’s boots filled with snow.

       Panczner and his friends could not make it to their destination. They abandoned

their snowmobiles and spent a night in a snow cave. They were rescued the next

morning, February 10, 2016. Panczner was immediately transported to Aspen Valley

Hospital and diagnosed with severe frostbite on his toes and feet. An emergency room

physician began a “rapid rewarming” procedure using hot water, and Panczner was

admitted to the hospital under the care of Fraser, a general surgeon.

       The following morning, February 11, Panczner asked Fraser about “tissue

plasminogen activator” (tPA) treatment, which Panczner had learned about through

Internet research while at the hospital, and which reportedly showed promise to

decrease the likelihood of tissue loss from frostbite. 2 Panczner further noted that the


       2
        The Court will use the “tPA” abbreviation, which appears to be the most common.
Many of the parties’ documents, quoted below, use slightly different abbreviations (sometimes
more than one abbreviation in the same document) such as “TPA,” “t-PA,” and “tPa.”



                                               3
burn center at the University of Colorado Hospital (Anschutz campus) in Denver knew

how to administer tPA for frostbite injuries. Fraser first told Panczner that there was no

treatment in Denver that was not available in Aspen. But Fraser soon after contacted

the burn center at University of Colorado Hospital, learned for the first time about tPA,

and concluded that Panczner should be transported as soon as possible for that

treatment.

       A Flight-for-Life helicopter delivered Panczner to the University of Colorado

Hospital in the afternoon of February 11, 2016, but by that time it was too late for tPA to

have a beneficial effect. Eventually, doctors amputated all of Panczner’s toes and parts

of both forefeet.

       Panczner now sues Fraser, claiming that, had he been timely administered tPA,

he would have needed no or fewer amputations. Panczner does not claim that Fraser

committed malpractice by failing to know about tPA as a frostbite treatment before

Panczner arrived at Aspen Valley Hospital, but rather that Fraser had a duty, upon

admitting Panczner as a frostbite patient, to inquire whether better treatments had been

developed since Fraser had last been trained on frostbite care.

                                       III. ANALYSIS

A.     Motion to Strike Dr. Zafren (ECF No. 63)

       Panczner has disclosed Dr. Ken Zafren as a retained expert. (ECF No. 53-4

at 1.) Panczner offers Dr. Zafren as “a board-certified emergency medicine physician

with extensive experience in frostbite treatment. He has been retained to provide expert

testimony in the field of frostbite treatment.” (Id.)

       Fraser moves to strike Dr. Zafren’s expected expert testimony because

Dr. Zafren is an emergency medicine specialist, not a general surgeon like Dr. Fraser.


                                               4
Fraser relies on the following Colorado statute governing medical expert testimony,

including cross-specialty testimony, in medical malpractice cases:

               No person shall be qualified to testify as an expert witness
               concerning issues of negligence in any medical malpractice
               action or proceeding against a physician unless he not only
               is a licensed physician but can demonstrate by competent
               evidence that, as a result of training, education, knowledge,
               and experience in the evaluation, diagnosis, and treatment
               of the disease or injury which is the subject matter of the
               action or proceeding against the physician defendant, he
               was substantially familiar with applicable standards of care
               and practice as they relate to the act or omission which is
               the subject of the claim on the date of the incident. The
               court shall not permit an expert in one medical subspecialty
               to testify against a physician in another medical subspecialty
               unless, in addition to such a showing of substantial
               familiarity, there is a showing that the standards of care and
               practice in the two fields are similar. The limitations in this
               section shall not apply to expert witnesses testifying as to
               the degree or permanency of medical or physical
               impairment.

Colo. Rev. Stat. § 13-64-401. 3

       Fraser focuses on the second-to-last sentence, requiring “a showing that the

standards of care and practice in the two fields are similar.” Fraser cites deposition

testimony establishing that Dr. Zafren has never practiced general surgery, is not

familiar with how frostbite treatment is taught to general surgeons, and so forth. (ECF

No. 63 at 5.) Accordingly, Fraser argues that Dr. Zafren is “unqualified to opine about

general surgery standard of care issues.” (Id. at 4–5.)

       Panczner responds that Fraser is misreading the statute to mean that Dr. Zafren
       3
         This is a state-law rule of evidence. “The admissibility of evidence in diversity cases in
federal court is generally governed by federal law.” Blanke v. Alexander, 152 F.3d 1224, 1231
(10th Cir. 1998). But § 13-64-401, although evidentiary in nature, also appears to be
“substantive” (and therefore controlling in federal court) in the same way as, say, Colorado’s
collateral source rule. See Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 880 (10th Cir. 2006).
Moreover, no party argues that § 13-64-401 does not apply in federal court. The Court will
therefore apply it as controlling law.



                                                 5
must be qualified to discuss the standard of care for general surgeons in all contexts.

(ECF No. 81 at 12.) Panczner argues that the statute’s phrase “a showing that the

standards of care and practice in the two fields are similar” should be read as implying a

clause from its preceding sentence, so that the requirement is more accurately

articulated as “a showing that the standards of care and practice in the two fields are

similar as to the disease or injury which is the subject of the claim.” (Id. at 12.)

       The Court need not resolve the parties’ dispute over the statute’s meaning in light

of Panczner’s theory of liability and Dr. Zafren’s actual opinion. Panczner

“acknowledges that in February 2016[,] [Fraser] was not aware of tPA as a potential

frostbite treatment, and [Dr. Zafren does not] fault [Fraser] for this initial lack of

knowledge.” (ECF No. 88 ¶ 2.) In other words, Panczner does not argue that the

general surgery standard of care in February 2016 required use of tPA to treat frostbite.

Panczner’s theory, rather, is that Fraser “had an affirmative duty to take timely steps to

become aware of this treatment, either by conducting medical research, or by

contacting a frostbite expert.” (Id. ¶ 3.) According to Panczner, therefore, when Fraser

admitted him for frostbite treatment, the standard of care required Fraser to determine if

there was something more he should know about frostbite treatment.

       Panczner supports his view with Dr. Zafren’s report, where he frames the duty as

one imposed on all physicians who undertake care for “any condition”:

              As for any condition, a physician, regardless of specialty,
              who treats a patient for frostbite, must either be an expert in
              the evaluation and treatment of frostbite by education,
              training, experience and knowledge of the current literature
              or must consult with an expert in the management of
              frostbite. The questions to be answered by the consultation
              include the choice of appropriate treatment and whether care
              of the patient should be transferred to the physician being



                                               6
              consulted or to another physician.

(ECF No. 81-5 at 8; see also ECF No. 81 at 6.) Dr. Zafren elaborated on this opinion in

the following exchange during his deposition:

              Q. . . . if you’re not alerted to a change in therapy in a
                 particular area, it’s often difficult for a person to be aware
                 that there’s a change because they have no reason to
                 believe there’s anything new?

              A. I don’t agree with that.

              Q. Why not?

              A. Because if—if a person is not taking care of a problem
                 daily and keeping up with the literature, I believe that they
                 have to assume that there’s something new or may be
                 something new, and they have to go to a source, either
                 an expert or Dr. Google to find—find out what’s—what’s
                 the current thinking and also to review the specifics about
                 the condition and the therapies.

              Q. So, is it your testimony that it’s required for a physician
                 who doesn’t see a condition on a day-to-day basis that
                 they need to go out and research that condition if they
                 encounter it to make sure there’s been no developments
                 in therapy?

              A. Either that or speak to an expert. They don’t have to
                 necessarily research it themselves. They can go to a
                 review site or they can call an expert, someone who
                 takes care of the condition regularly.

(ECF No. 81-10 at 20.)

       If Dr. Zafren limits his standard-of-care testimony to the foregoing—essentially,

an opinion that all physicians have a duty to question their prior training when a patient

presents with a condition the physician does not frequently see—then § 13-64-401 is

not a barrier to admissibility. Applying that statute, the Colorado Court of Appeals has

endorsed the idea that a physician with a different specialty than that of the defendant

may, consistent with the statute, opine that the relevant standard of care is a “general



                                              7
standard of care common to the medical profession, . . . applicable to any physician.”

Hall v. Frankel, 190 P.3d 852, 859 (Colo. App. 2008). This decision is from an

intermediate appellate court, and so is not controlling on a federal court sitting in

diversity. Clark v. State Farm Mut. Auto. Ins. Co., 319 F.3d 1234, 1240 (10th Cir. 2003).

But it should usually be followed “unless [the Court] is convinced by other persuasive

data that the highest court of the state would decide otherwise.” West v. AT&T Co., 311

U.S. 223, 237 (1940). The Court is not otherwise persuaded, and so follows Hall’s

approach.

       If Dr. Zafren has made a sufficient showing that the standard of care in the

circumstances Fraser faced when treating Panczner is the same for all physicians, then

he has necessarily made “a showing that the standards of care and practice in the two

fields [emergency medicine and general surgery] are similar.” Colo. Rev. Stat. § 13-64-

401. The statute does not define a sufficient “showing,” nor have the parties pointed the

Court to any helpful case law. In particular, Fraser (who bears the burden, since this is

his motion) has not provided the Court with case law suggesting that the proposed

expert’s own say-so about the congruence of the standard of care is not enough of a

“showing.” 4 Nor has he shown that his own experts conclusively rebut Dr. Zafren’s

claim that the relevant standard of care is universal—indeed, Fraser’s experts fail to

address this portion of Dr. Zafren’s opinion (a matter the Court will revisit below).

       Accordingly, the Court finds that Panczner, through Dr. Zafren, has made a


       4
         Panczner cites deposition testimony from other physician-experts in this case that
supposedly confirms the specialty-neutral standard of care. (ECF No. 81 at 9–11.) This
deposition testimony is ambiguous, but it is more accurately characterized as establishing that
general surgeons in hospitals with dedicated burn centers likely know about tPA, not that
Dr. Zafren’s specialty-neutral, condition-neutral standard of care is, in fact, the standard of care.



                                                  8
sufficient showing that “the standards of care and practice in the two fields [emergency

medicine and general surgery] are similar.” Colo. Rev. Stat. § 13-64-401. The Motion

to Strike Dr. Zafren will be denied.

B.     Local Standard of Care Motion (ECF No. 65) and Rule 72(a) Objection (ECF
       No. 99)

       1.     Origin of These Disputes

       Panczner made his Rule 26(a)(2) affirmative expert disclosures on March 9,

2018. (ECF No. 53-4.) In those disclosures, Panczner’s only retained physician-expert

(as compared to Panczner’s treating providers, who are non-retained experts) was

Dr. Zafren. (Id. at 1.) Dr. Zafren’s expert report accompanied this disclosure, the most

relevant portions of which have already been quoted above.

       Fraser made his Rule 26(a)(2) affirmative expert disclosures on April 16, 2018.

(ECF No. 53-6.) He disclosed two retained physician-experts: Dr. Scott McIntosh, an

emergency medicine specialist, and Dr. Brad Nichol, a general surgeon practicing at a

hospital in Glenwood Springs. (Id. at 2–3.) Dr. McIntosh’s expert report contained,

among many other opinions, the following statement about regional distribution of

knowledge about tPA:

              Doctors that practice in an academic hospital in a
              geographic area where frostbite is prevalent are often aware
              of tPA for frostbite. I would expect that the frostbite/burn
              surgeons at University of Colorado Anschutz would be
              aware of the potential benefits of tPA for deep frostbite.
              However, I would not expect the majority of emergency
              physicians and general surgeons in rural Colorado hospitals
              to be aware of this therapy.

(ECF No. 53-8 at 5.) And Dr. Nichol’s expert report contained, among many other

opinions, the following, which also makes claims about regional distribution of

knowledge about tPA:


                                            9
             With regard to whether Dr. Fraser should have had
             knowledge regarding the efficacy of tPA in the use of severe
             frostbite, Dr. Zafren is certainly focused on his niche of
             wilderness medicine where this may be a more known topic.
             Within this subculture of academic burn care and wilderness
             medicine, tPA may be a known option, but in the wide scope
             of general surgery or even trauma surgery, particularly in
             community hospitals such as Aspen Valley Hospital, it is not
             and was not at the time Dr. Fraser was treating Mr.
             Panczner. The reason may be multifactorial. The studies
             are weak as stated before, acute, severe frostbite is a
             relatively uncommon, and there has not been a national
             acceptance of tPA as a standard therapy for acute severe
             frostbite. Until the national surgical community disseminates
             a therapy as established, a general surgeon cannot be
             expected to know about and implement that therapy. It is
             impossible for a general surgeon to be aware of all emerging
             treatments. There is a vast volume of scientific papers and
             journals published every month. It is impossible to know or
             read every study that is published, such as the ones referred
             to above, without follow up trials to corroborate or confirm
             the results of tPa treatment.

             I have attended the Trauma and Acute Care Surgery
             Conference for the last 11 years and frequently have
             attended lectures given by surgeons from Academic Burn
             Centers. Never once has tPA been mentioned as a
             treatment for severe frostbite. Not until after this occurrence
             with Mr. Panczner was there any clinical outreach by the
             University of Colorado Burn Unit to the mountain areas west
             of Denver, and that occurred as a result of Dr. Fraser’s
             efforts. The physicians came to Vail Valley Hospital in the
             fall of 2017 to teach about burns and frostbite care. Before
             this, no local/mountain hospitals had a protocol for tPA
             infusion for frostbite care. Indeed, had this treatment been
             nationally accepted in February 2016, . . . Dr. Fraser and his
             group would have been aware of it. My experience in the
             western Colorado community, and in attending national
             surgical meetings, demonstrates that the general surgical
             community was not aware of the potential use of tPA for
             frostbite, and it was reasonable for Dr. Fraser to not be
             aware of it in 2016.

(ECF No. 53-7 at 3–4.)

      On April 19, 2018, Fraser deposed Dr. Zafren. (See ECF No. 53-2.) Through



                                           10
that deposition, Fraser developed facts about Dr. Zafren’s lack of general surgery

expertise (the same facts that Fraser relies on, above, in his argument to exclude

Dr. Zafren’s standard-of-care opinion).

        On May 21, 2018, Panczner designated a rebuttal expert, Dr. John O’Brien, who

is a general surgeon practicing at a hospital in Park City, Utah. (ECF No. 53 at 5; ECF

No. 53-9 at 1.) His opinions largely address what he believes is reasonable to expect

from a “rural” general surgeon in a “rural” hospital. (Id. at 3–5.) And he includes an

opinion that matches, in substance, Dr. Zafren’s opinion about the need to do more

research when a patient presents with a relatively infrequent condition:

              I do not agree that we[,] as physicians, caring for patients,
              should be relegated to accepting well-known, decades old,
              treatment regimens that we are familiar with, and not
              reaching out to find what might be new and applicable to our
              current patient[’]s needs. If a patient presents with a malady
              that is mundane and familiar[,] it is reasonable to go with
              what we, as physicians, know is the current accepted
              treatment. If, however, a patient presents to us with a
              “severe” clinical entity . . . and one with which we may not be
              so familiar . . . , then it is incumbent on us, and in fact [the]
              standard of care demands of us, that we should reasonably
              inquire as to whether there exist more up to date treatment
              modalities that suit our current patient[’]s needs.

(Id.)

        This sequence of events spawned two motions, one from each side. First,

Fraser filed the Motion to Strike Dr. O’Brien. (ECF No. 53.) Fraser argued that

Dr. O’Brien’s report was a new (and inexcusably late) affirmative expert report

presented in the guise of a rebuttal report, and was being offered now only because

Panczner realized after Dr. Zafren’s deposition that Dr. Zafren was not qualified to

provide a standard-of-care opinion—leaving Panczner without needed expert testimony.

(Id. at 5–6.) Panczner responded that Dr. O’Brien was appropriately disclosed as a


                                             11
rebuttal expert because his opinions address the standard of care in mountainous or

rural areas, which was—in Panczner’s view—the “unexpected” focus of Fraser’s

experts’ standard-of-care opinions. (ECF No. 55 at 6–8.) The Court referred the Motion

to Strike Dr. O’Brien to Judge Gallagher. (ECF No. 54.)

        Next, about six weeks after Fraser filed the Motion to Strike Dr. O’Brien,

Panczner filed the Local Standard of Care Motion. (ECF No. 65.) Panczner argued that

the Colorado Supreme Court has established that the applicable standard of care must

be judged at a national level, not a regional or local level. (Id. at 5–6.) Fraser

responded that his physician-experts (Drs. McIntosh and Nichol) were, indeed, offering

opinions on the national standard of care. (ECF No. 80.) The Court did not refer the

Local Standard of Care Motion to Judge Gallagher.

        Judge Gallagher has, however, since denied the Motion to Strike Dr. O’Brien

(see ECF No. 95), and that denial is what Fraser challenged in his Rule 72(a) Objection

(ECF No. 99). Judge Gallagher found that Fraser’s physician-experts had “reframed the

issue” with their apparent focus on the practice of medicine in rural areas, and this was

“a change in focus that [Panczner] should be allowed an opportunity to rebut.” (Id.

at 10.) 5

        In this light, the Local Standard of Care Motion and the Rule 72(a) Objection are

interrelated. The Court will first resolve the Local Standard of Care Motion, because its

outcome affects the Rule 72(a) Objection.




        5
         Judge Gallagher also ruled that Dr. Zafren was qualified to testify under Colorado
Revised Statute § 13-64-101. (Id. at 7–10.) The Court has ultimately reached the same
conclusion, but for somewhat different reasons.



                                               12
       2.      Local Standard of Care Motion

       In Jordan v. Bogner, 844 P.2d 664 (Colo. 1993), the Colorado Supreme Court

held that “a physician who holds himself or herself out as a specialist in a particular field

of medicine is measured against a standard commensurate with that of a reasonable

physician practicing in that specialty,” in contrast to “[a] nonspecialist physician,” who

“must act consistently with the standards required of the medical profession in the

community where he or she practices.” Id. at 666. 6 Accordingly, Panczner argues that

opinions from Dr. McIntosh and Dr. Nichols that appear to argue for a rural-specific

standard of care must not be admitted. (ECF No. 65 at 5–6.)

       Fraser agrees that “specialists have a national standard of care.” (ECF No. 80

at 5.) He attempts to nuance this standard, however, by emphasizing Jordan’s

language that “[a] physician’s ability to conform to the specialist standard of care may

be affected by the circumstances existing at the time and place of his or her

performance.” 844 P.2d at 667. He then goes on to argue that the jury must compare

his conduct “to reasonable practitioners in his own specialty, not ‘super-specialists’ or

general surgeons who have advanced knowledge in the care of the same condition,

such as academic surgeons who research frostbite.” (ECF No. 80 at 5.) He continues,

“Under Colorado law, he must be judged by what a reasonable physician practicing

under the same or similar circumstances—in Aspen, Colorado—should have known and

should have done.” (Id. at 6 (footnote omitted).) Thus, he says, Dr. McIntosh’s and Dr.

Nichol’s opinions “do[] not set up a local standard of care, but [are] concrete evidence


       6
          As before, this would appear to be a state-law rule of evidence, and not automatically
applicable in federal court, even sitting in diversity. But, also as before, the Court finds that the
rule is “substantive” and so should control. (See n.3, above.)



                                                 13
based on their own knowledge that use of tPA had not become a part of the standard of

care for ‘reasonable,’ not academic or supra-specialist, physicians.” (Id. at 7.)

       Fraser’s position appears misdirected. Dr. Zafren nowhere faults Fraser for not

knowing about tPA’s potential as a frostbite treatment when Panczner first presented to

him. (See ECF No. 53-5 at 8–9 (criticizing Fraser only for failing to recognize his limited

knowledge about frostbite treatment and failing to consult a specialist).) Dr. O’Brien—

assuming his opinions are admissible—is even more explicit, acknowledging “there is

reason to believe that in February 2016 there was not widely disseminated information

to the rural communities that TPA was a viable treatment for severe frostbite.” (ECF

No. 53-9 at 3.) 7 Thus, Fraser does not need experts to testify about whether a

reasonable general surgeon—in a rural area or otherwise—should have known about

tPA.

       Because Fraser’s response fails to address Panczner’s real argument, the Court

will grant the Local Standard of Care Motion and will enter the order Panczner requests,

namely, that Fraser’s experts be precluded “from suggesting that general surgeons

practicing in Aspen, or more generally in rural/mountain communities, are subject to a

lower or different standard of care than general surgeons practicing in larger

metropolitan areas.” (ECF No. 88 ¶ 5.) Even so, it would seem that the local standard

of care issue is only part of the problem. It appears Panczner should have moved to

exclude Dr. McIntosh’s and Dr. Nichol’s standard-of-care opinions as simply irrelevant

because a general surgeon’s chances to stay up-to-date about new treatments like tPA

is not a “fact [that] is of consequence in determining the action.” Fed. R. Evid. 401(b).

       7
          Consistent with his experts, Panczner, in his reply brief, states that “he does not fault
[Fraser] for his initial lack of knowledge.” (ECF No. 88 ¶ 3.)



                                                 14
Panczner did not bring such a motion, but nothing prevents him from filing a motion in

limine at the appropriate time, or objecting at trial. And, assuming the state of the

record does not materially change between now and then, the Court would likely be

constrained to grant such a motion or sustain such an objection. Fraser would then be

left without standard-of-care testimony except, perhaps, his own—which would be

subject to obvious impeachment, given his interest in the outcome of the case.

       It is frankly difficult to understand why Fraser asked Drs. McIntosh and Nichol to

opine about whether knowing of tPA ahead of time was within a general surgeon’s

standard of care—a matter no longer in question, if it was ever in question, once Dr.

Zafren issued his report. But each party made strategic decisions with regard to their

expert testimony. Fraser makes a persuasive case, for example, that Panczner indeed

sought Dr. O’Brien as a “rebuttal” expert not out of an actual need for a rebuttal expert,

but out of fear that Dr. Zafren may not have been the right expert to retain. And, as to

that fear, Panczner’s own words are important to note. In his response brief opposing

the Motion to Strike Dr. Zafren, Panczner included a parting request that if the Court

found Dr. Zafren unqualified, it should grant “leave [to Panczner] to call Dr. O’Brien,

currently designated as a rebuttal witness, during his case-in-chief. Otherwise, [he] will

have no standard-of-care expert, and will be unable to prove his case, a result which

would constitute a grave injustice.” (ECF No. 81 at 15 n.3.)

       Given that no trial date has yet been set, nor even a final pretrial conference, the

Court trusts that Panczner would likewise recognize the “grave injustice” to Fraser if he

is also left without a retained expert’s testimony on the standard of care. Accordingly, in

the interest of substantial justice, the Court will reopen expert discovery to permit Fraser




                                            15
to designate a rebuttal expert to Dr. Zafren—one who addresses when a general

surgeon has a duty to question his or her received treatment protocols. According to

Dr. Zafren, this is a duty shared by all physicians regardless of specialty and regardless

of the condition with which the patient presents, so it necessarily applies to a general

surgeon. Fraser’s expert may address that as well, but the question the expert must

address under Jordan is whether a reasonable general surgeon in February 2016, when

faced with a patient presenting with the symptoms with which Panczner presented to

Fraser, had a duty to explore treatment possibilities beyond what Fraser administered.

See 844 P.2d at 666–67. 8

       3.      The Rule 72(a) Objection

       Panczner insists that Dr. O’Brien was disclosed as a rebuttal witness in light of

Dr. McIntosh’s and Dr. Nichol’s “unexpected” opinions that the standard of care differs

between rural and urban areas. (ECF No. 55 at 7; ECF No. 102 at 5.) The Court has

ruled that Panczner is entitled to an order precluding testimony about a location-specific

standard of care. Accordingly, the sole basis for disclosing Dr. O’Brien as a rebuttal

expert no longer exists and, indeed, his testimony as to a rural standard of care would

be inappropriate. Panczner, by his own logic, must therefore withdraw Dr. O’Brien’s



       8
         To be clear, the Court has not ruled that Dr. McIntosh’s or Dr. Nichol’s standard-of-care
opinions are excluded. The Court has only explained why exclusion of those opinions appears
inevitable, and the Court is attempting to avoid a potentially serious problem by giving Fraser
another chance to obtain relevant standard-of-care testimony. If Fraser wishes to press forward
with the standard-of-care opinions he already has, the Court cannot stop him. However, the
Court notes that, whether Fraser obtains a rebuttal expert or not, the Court will not allow more
than one expert witness per side to testify on the same subject, be it the standard of care,
causation (the likelihood that a timely tPA regimen would have done any good), or any other
matter. To the extent Fraser calls any or all of his physician-experts, the Court will require him,
per Rules 403 and 611(a), to ensure that those experts confine their testimony to matters not
already addressed by another of Fraser’s experts.



                                                16
opinion. 9 In this light, Judge Gallagher’s order regarding whether Dr. O’Brien was

properly disclosed as a rebuttal expert will be vacated as moot, and Fraser’s Rule 72(a)

Objection will be overruled as moot.

C.     Comparative Negligence Motion (ECF No. 64) and Summary Judgment
       Motion (ECF No. 91)

       The outfitter that rented snowmobiles to Panczner and his friends was formerly a

defendant in this case, under the theory that it negligently provided the wrong kind of

snowmobiles and bad advice. (See ECF Nos. 1, 61.) The outfitter prepared a

comparative negligence defense, supported by an expert in snowmobile excursions who

opined that Panczner was responsible for his own frostbite. (ECF No. 64-4.) Fraser

has cross-endorsed the outfitter’s expert. (ECF No. 64-5 at 2.) Dr. McIntosh also

discusses frostbite prevention best practices without specifically opining that Panczner

failed to follow those practices (ECF No. 53-8 at 2–3); and Dr. Nichol briefly opines that

the severity of Panczner’s frostbite was the result of “several poor decisions,” on the

way to arguing that tPA likely would not have helped even if timely administered (ECF

No. 53-7 at 5).

       These expected lines of testimony prompted Panczner to file his Comparative

Negligence Motion, claiming that evidence of his allegedly poor decisions leading to

frostbite is inadmissible as a matter of law because comparative negligence is not a

defense in a medical malpractice action. (ECF No. 64 at 5–7.) Fraser responded that

Panczner’s motion was really one for summary judgment on Fraser’s affirmative

       9
          Even if this were not the case, Dr. O’Brien’s opinions—stripped of his references to a
rural standard of care—are verbose restatement of Dr. Zafren’s opinions. The Court would not
allow both to testify at trial, for the same reasons already explained in n.8, and Dr. Zafren is
Panczner’s only designated affirmative expert on the matter. Accordingly, only Dr. Zafren would
be permitted to testify, as between him and Dr. O’Brien.



                                              17
defense of comparative negligence. (ECF No. 79 at 5.) Somewhat later, Panczner filed

his Summary Judgment Motion, repackaging the same argument in that procedural box.

(ECF No. 91.) The Court agrees that the matter is more akin to a summary judgment

question than a Rule 702 question, but both motions raise the same legal issue.

       The Colorado Supreme Court has never decided the extent to which a medical

malpractice defendant may assert comparative negligence against his or her former

patient. The Court therefore must predict what the Colorado Supreme Court would rule

if presented with the question in the context of this lawsuit. See Wade v. EMCASCO

Ins. Co., 483 F.3d 657, 666 (10th Cir. 2007).

       The closest the Colorado Supreme Court has come to addressing this issue is

P.W. v. Children’s Hospital Colorado, 364 P.3d 891 (Colo. 2016), where that court held

that a hospital admitting a patient for suicide-prevention purposes cannot claim

comparative negligence if the patient injures him- or herself through a suicide attempt.

Id. at 896–99. But the Colorado Supreme Court’s ruling was based on the notion that a

medical provider’s duty to use reasonable care can, in some circumstances, completely

subsume an individual’s duty to reasonably protect him- or herself from harm:

              If the duty undertaken by the defendant and the harm to the
              plaintiff precisely match—in that the purpose of the
              undertaking was to prevent the harm—then it would be
              improper to allow the defendant to use the occurrence of that
              type of harm as a defense, since that was the very thing [the
              defendant] was obliged to prevent.

Id. at 897 (internal quotation marks omitted). As part of this ruling, the court endorsed

Kildahl v. Tagge, 942 P.2d 1283, 1285 (Colo. App. 1996), for the proposition that “a

plaintiff’s failure to provide an adequate medical history or cooperate in treatment can

provide a basis for comparative negligence.” P.W., 364 P.3d at 897 n.6.



                                            18
       P.W. and Kildahl addressed questions of how comparative negligence should

apply to the patient’s actions during treatment. Here, the thrust of Fraser’s comparative

negligence defense is Panczner’s actions before seeking treatment—the very acts that

led to the condition for which he sought treatment. In that situation, the Court agrees

with other decisions from this District that the Colorado Supreme Court, if presented

with the question, would reject the notion that a physician-defendant can attempt to

reduce a patient-plaintiff’s liability by arguing that the patient-plaintiff caused his or her

own maladies. Blatchley v. Cunningham, 2017 WL 4333993, at *2 (D. Colo. June 21,

2017); Spence v. Aspen Skiing Co., 820 F. Supp. 542, 544 (D. Colo. 1993). To hold

otherwise would be a sea change in the very notion of the medical standard of care. It

would endorse the idea that medical professionals may lawfully give otherwise

substandard care to those who “deserve it” because they cause their own injuries. The

Court is aware of no jurisdiction that would allow its medical professionals to implement

such a draconian standard, much less a jurisdiction where the highest court would

endorse such a standard for purposes of tort liability.

       Fraser counters that

              [Panczner’s] negligence caused him to suffer severe, deep
              and extensive frostbite in his feet before he arrived at [Aspen
              Valley Hospital]. Due to the severity of [Panczner’s] injuries,
              there was no treatment that would have avoided all tissue
              loss. . . . [Panczner] caused the exact injury for which he
              now seeks damages immediately prior to seeking care at
              [Aspen Valley Hospital]. If accepted, [Panczner’s] argument
              would preclude a comparative fault defense based on a
              plaintiff’s conduct prior to seeking care even when that
              conduct causes the claimed damages. That result is not
              consistent with Colorado law or public policy, which provides
              that individuals have a duty to act with reasonable care for
              their own safety and that defendants should only be held
              liable for injuries that their negligence directly caused.



                                              19
(ECF No. 98 at 12–13.) Parts of this argument are correct but irrelevant, and parts are

confused.

       As to Colorado law and public policy about a duty to reasonably protect oneself

from harm, P.W. shows that the duty is not unyielding to other policy concerns. As for

the supposed preclusion of any comparative negligence defense based on conduct prior

to seeking care that caused the claimed damages, Fraser fails to distinguish causation

from comparative negligence. In this case, there appears to be a genuine dispute over

causation, namely, whether Panczner’s toes and feet had so deteriorated medically that

tPA would not have helped anyway. Fraser of course may argue against causation.

But causation necessarily turns on Panczner’s condition when he arrived at Aspen

Valley Hospital. Nothing in the record suggests that anything Panczner did in

contracting frostbite would distinguish him from any other patient presenting at Aspen

Valley Hospital with frostbite of the same severity on the same extremities. Thus, how

he contracted frostbite is irrelevant to whether Fraser treated him properly.

       The Court will therefore grant the Summary Judgment Motion, rendering the

duplicative Comparative Negligence Motion moot. Accordingly, the Court will not permit

testimony or exhibits the obvious purpose of which is to support Fraser’s comparative

negligence defense, nor will the Court give a comparative negligence jury instruction.

This does not mean that no evidence at all may come in of Panczner allowing snow into

his boots, failing to obtain dry socks, and other similar details to the extent they are

necessary for the jury to obtain a coherent picture of what happened. But little evidence

on these matters is needed to give the jury a sufficient picture, and the Court will readily

sustain any objection if it believes that Fraser has brought them up to sway the jury




                                             20
against Panczner.

                                  IV. CONCLUSION

      For the reasons set forth above, the Court ORDERS as follows:

1.    Fraser’s Motion to Strike Plaintiff’s Expert, Ken Zafren, M.D., Pursuant to Fed. R.

      Evid. 702 (ECF No. 63) is DENIED;

2.    Panczner’s F.R.E. 702 Motion to Exclude Expert Testimony Relating to Frostbite

      Prevention Techniques, and Mr. Panczner’s Alleged Negligence in Contracting

      Frostbite (ECF No. 64) is DENIED AS MOOT;

3.    Panczner’s F.R.E. 702 Motion to Exclude Expert Testimony Regarding a Local

      Standard of Care (ECF No. 65) is GRANTED;

4.    Panczner’s Motion for Summary Judgment as to Defendant’s Comparative

      Negligence Defense (ECF No. 91) is GRANTED and Fraser is PROHIBITED

      from suggesting, personally or through his witnesses, that general surgeons

      practicing in Aspen, or more generally in rural/mountain communities, are subject

      to a lower or different standard of care than general surgeons practicing in larger

      metropolitan areas;

5.    Judge Gallagher’s September 14, 2018 order (ECF No. 95) is VACATED AS

      MOOT;

6.    Fraser’s Objection to Magistrate’s Order Denying Defendant’s Motion to Strike

      Dr. O’Brien (ECF No. 99) is OVERRULED AS MOOT;

7.    Expert discovery is reopened for the limited purpose of Fraser obtaining a

      rebuttal to Dr. Zafren’s standard-of-care opinion, as follows:




                                           21
     a.     Fraser shall make a rebuttal expert disclosure on or before April 10, 2019;

            and

     b.     Panczner may depose that expert on or before May 3, 2019;

     and

8.   The parties shall contact Judge Gallagher’s chambers no later than March 14,

     2019 to set a Final Pretrial Conference subsequent to May 3, 2019 (if Fraser

     pursues the additional expert discovery authorized above) or at Judge

     Gallagher’s earliest convenience (if Fraser elects to forego the additional expert

     discovery authorized above).


     Dated this 11th day of March, 2019.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martinez
                                                United States District Judge




                                           22
